Citation Nr: 0614839	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  99-00 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder including schizophrenia.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 1998 RO decision which 
denied service connection for schizophrenia and for 
headaches.  In July 2000, the Board remanded this matter to 
the RO for additional evidentiary development.  In October 
2002, a hearing was conducted before the RO.

In April 2003, the Board issued a decision that denied both 
of the veteran's claims.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2003, a joint motion was filed by the parties 
(the veteran and the VA Secretary), requesting that the Court 
vacate the Board's April 2003 decision and remand the case 
for further action.  This motion was granted by a November 
2003 Court order, and the case was then returned to the 
Board.

In November 2004, the Board remanded the veteran's case for 
additional evidentiary development and to ensure compliance 
with VA's duties to notify and assist.

The issue of service connection for headaches is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

A chronic psychiatric disorder including schizophrenia was 
not present during service or for many years thereafter, and 
it was not caused by any incident of service.


CONCLUSION OF LAW

A psychiatric disorder including schizophrenia was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1974 
to October 1975.   His service personnel records revealed no 
foreign service.  A notation in his service personnel records 
revealed that he received five formal counselings from May 
1975 through July 1975 for sleeping late, failure to perform, 
duty performance (twice) and attitude.  In September 1975, 
the veteran was recommended for, and later received, a 
general discharge because of a demonstrated lack of self-
discipline as evidenced by two Article 15's, for failure to 
repair and for failure to report, given in July 1975 and 
August 1975.  The records also cited the veteran's failure to 
demonstrate promotion potential as evidenced by his grade and 
length of service, and his inability to adjust to military 
life.  

The veteran's service medical records include an entrance 
examination, performed in June 1974, which noted essentially 
normal findings throughout.  The veteran's service medical 
records are completely silent as to any complaints of or 
treatment for a chronic psychiatric disorder.  The veteran's 
discharge examination, performed in September 1975, noted 
normal psychiatric and neurological findings.  On a medical 
history report completed at this time, the veteran denied 
experiencing nervous trouble, depression or excessive worry.

In August 1976, the veteran filed a claim seeking service 
connection for back and right foot disorders.  In September 
1976, a VA general physical examination was conducted.  The 
report noted the veteran's complaints of back pain.  Physical 
examination revealed, in pertinent part, no neurological 
defects.  The VA examiner also noted that no psychiatric or 
personality defects were observed.

In November 1998, the veteran filed a claim seeking service 
connection for a psychiatric disorder. 

VA treatment records note that in August 1998 the veteran 
underwent an interdisciplinary biopsychosocial assessment.  
The report noted his complaints of nervousness.  It was noted 
there was no history of psychiatric hospitalization and no 
history of prior psychotherapy.  It also noted that the 
veteran had a history of crack cocaine use.  In October 1998, 
the veteran was admitted to the residential substance abuse 
treatment program.  The report noted that he had been on the 
psychiatric unit since August 1998, where he was treated for 
depression.  He gave a history of schizophrenia since 1995.  
The veteran remained hospitalized until November 1998.  The 
discharge report noted final diagnoses of substance 
dependence, cannabis and cocaine abuse; schizophrenia, 
chronic undifferentiated type, in remission, by history only; 
and depression, not otherwise specified.  

In November 1998, the RO issued a decision denying service 
connection for a psychiatric disorder and headaches.  The 
veteran subsequently appealed both issues from this decision.  
On his substantive appeal form, received in January 1999, he 
said that he had mental problems when he came out of the 
service.  

A treatment report, dated in January 1999, noted diagnoses of 
schizophrenia and obsessive-compulsive disorder.  A treatment 
report, dated in May 2000, noted a diagnosis of chronic 
paranoid schizophrenia versus schizo-affective disorder.  

In August 2000, the RO sent correspondence to the veteran 
requesting information from which to obtain all medical 
treatment records relating to his claimed conditions.  The 
veteran's response, received in August 2000, indicated that 
he had received treatment solely from VA sources beginning in 
1999.

In October 2000, a VA examination for mental disorders was 
conducted.  The examination noted the veteran gave a history 
of hearing voices as far back as the 1960s when he was a 
teenager.  He said that in the early 1990s he began to feel 
depressed.  He related that he attempted suicide by 
overdosing in 1994.  The diagnoses on current examination 
were schizo-affective disorder, marijuana dependence in 
remission, and cocaine dependence in remission.  

In April 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter 
specifically requested information from which the RO could 
obtain all records of medical treatment for the veteran's 
psychiatric disorder.

An August 2002 treatment report noted a clinical impression 
of chronic pain syndrome.  The report noted chronic neck and 
back pain without evidence of any focal neurology.  Other 
ongoing medical records, dated into 2002, showed treatment 
for psychiatric problems, and diagnoses included 
schizophrenia.

In October 2002, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that his schizophrenia 
began during service.  He testified that he began hearing 
voices in service, and that he had difficulty determining 
what he was suppose to be doing.  He indicated that he was 
put in the stockade because he was not performing his service 
duties.  He denied having received any psychiatric treatment 
during service.  The veteran's mother testified that the 
veteran did not have headaches or schizophrenia prior to 
service, but that these symptoms have been present ever since 
his discharge from service.  

In December 2002, and again in December 2004, the veteran's 
mother submitted statements which essentially mirrors here 
prior testimony herein.  She also noted that the veteran did 
not seek treatment following his discharge from the service 
due to financial constraints.

VA treatment reports, dated from August 2002 through December 
2005, revealed treatment for a variety of conditions, 
including schizophrenia, paranoid type, and cocaine abuse.  

II.  Analysis

The veteran is seeking service connection for a psychiatric 
disorder including schizophrenia. 

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board notes the veteran did not engage in combat, and 
thus the provisions of 38 U.S.C.A. § 1154 are inapplicable.

The evidence shows that the veteran served on active duty 
from June 1974 to October 1975.  His service records show he 
had disciplinary problems, but the records show no mental 
disorder.  The service discharge examination, dated in 
September 1975, noted a normal psychiatric system, and the 
veteran's medical history report completed at this time 
denied any history of nervous trouble, depression or 
excessive worry.  

Soon after his discharge from the service, in August 1976, 
the veteran filed a claim seeking service connection for 
multiple conditions other than a psychiatric disorder.  A VA 
general physical examination, performed in September 1976, 
noted that no psychiatric or personality defects were 
observed.  Accordingly, there is no evidence of a psychosis 
within the year after active duty as required for presumptive 
service connection.  

The first reported post-service medical treatment of a 
psychiatric disorder is not until 1998.  The veteran gives a 
history of schizophrenia since 1995, but there is no medical 
evidence of treatment at that time and even if he was treated 
at that time, that is 20 years after service.  Medical 
records in recent years, dated into 2005, show the primary 
psychiatric diagnosis is schizophrenia, paranoid type.  
Treatment for substance abuse in recent years is also shown.

The medical evidence does not suggest that the veteran's 
current psychiatric disorder, first shown many years after 
active duty, is related to his service.  The veteran and his 
mother, as laypersons, are not competent to offer medical 
opinions on this point. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The weight of the credible evidence demonstrates that a 
psychiatric disorder including schizophrenia began many years 
after the veteran's active duty and was not caused by any 
incident of service.  The condition was neither incurred in 
nor aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection , the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in April 2001 VA notified the 
veteran of the basic elements of service connection claims 
and informed him that, if he provides information about the 
sources of evidence or information pertinent to the elements 
of the claim (including medical records, employment records, 
records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letter also informed him that he ultimately 
is responsible for substantiating his claim even though the 
law requires VA assistance in claim substantiation, and that 
he can submit relevant evidence on his own.  With respect to 
the fourth element of a valid notice, the December 2004 
letter specifically notified the veteran that he could submit 
any pertinent evidence in his possession.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
notice.  He was notified of what the evidence must show to 
result in service connection, and was told about his and VA's 
respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

The duty to assist does not attach where the claimant does 
not adequately identify relevant records.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C. §§ 5103A(b)(1), 
5107(a).

Here, the RO obtained the veteran's service medical and 
service personnel records, and all available VA treatment 
records.  The veteran has not identified any additional 
available evidence which is pertinent to the claim 
adjudicated in this decision and has not been associated with 
the claims folder.  On this point, the veteran testified he 
was not treated for his psychiatric condition during service, 
and the veteran has not alleged receiving any treatment 
received prior to the mid-1990s.  

The Board does not believe that a VA examination is warranted 
in this matter.  As noted above, the veteran's service 
medical records do not show any diagnosis of or treatment for 
a chronic psychiatric disorder, and the first such treatment 
shown is not until over twenty years later, without any 
suggestion that this condition is relating to the veteran's 
active duty service.  Thus, the Board finds that the duty to 
assist was met.


ORDER

Service connection for a psychiatric disorder including 
schizophrenia is denied.


REMAND

The veteran is seeking service connection for headaches.  
Through his statements and testimony herein, he alleges that 
he first started having headaches following an alleged 
inservice fall off of a telephone pole.  Alternatively, he 
has testified that this condition is the result of his 
psychiatric disorder.  

A VA treatment report, dated in December 2005, noted the 
veteran's narrative history of ongoing headaches ever since 
an inservice fall off of a pole.  The report then concluded 
with an impression of trauma headache with vascular features.  
The Board does not find this to be a probative medical 
opinion as it is based totally upon the veteran's own 
narrative history.  Moreover, the report itself noted that 
the history provided by the veteran was not totally clear, 
and that he rambles some.  Even so, the Board finds that a VA 
examination should be obtained to determine the most likely 
etiology of the veteran's current headaches based upon 
examination and a complete review of the evidence of record.



Accordingly, the case is REMANDED for the following action:

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment for his headaches since December 
2005.  The RO should then obtain copies of 
related medical records which are not 
already in the claims folder file.  

2.  The RO should have the veteran 
undergo a VA examination to determine the 
existence and etiology of any current 
headache disorder.  All necessary special 
studies or tests should be conducted.  A 
headache disorder should be diagnosed or 
ruled out.  

The claims folder should be provided to 
and reviewed by the examining physician.  
The Board notes that the veteran's 
service medical records revealed two 
incidents of treatment for headaches.  In 
March 1975, the veteran sought treatment 
for headaches and low back pain.  The 
report concluded with an assessment of 
possible muscle strain.  In September 
1975, the veteran sought treatment for 
symptoms of headaches and stomach cramps.  
The report concluded with an assessment 
of cold syndrome.  His discharge 
examination, performed in September 1975, 
noted normal neurological findings, and a 
medical history report, completed at that 
time, denied any history of frequent or 
severe headaches.

Based on examination findings, review of 
historical records, and medical 
principles, the examining physician 
should give a medical opinion, with 
adequate rationale, as to whether any 
current headache disorder found is at 
least as likely as not related to the 
veteran's active duty service from June 
1974 to October 1975.

3.  The RO should then review the claim 
for service connection for headaches.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


